Citation Nr: 0204143	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  99-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey



THE ISSUE

Entitlement to an increased rating for a psychiatric 
disability, currently assigned a 50 percent evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from January 1980 to 
September 1983.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision by the Newark, New Jersey, Regional Office (RO), 
which confirmed a 50 percent rating for bipolar disorder 
(previously rated as schizophrenia, undifferentiated type).  

With regards to another matter, it appears unclear whether a 
September 2001 written statement by appellant's 
representative may be construed as an intention to request a 
total rating based upon individual unemployability.  If such 
is the intent, then appellant or his representative should 
contact and clearly inform the RO of that, in order for the 
RO to take appropriate action.  See Kellar v. Brown, 6 Vet. 
App. 157 (1994).  


FINDINGS OF FACT

1.  Appellant's service-connected psychiatric disability is 
manifested primarily by occasional persecutory delusions, 
auditory hallucinations, constricted affect, and depression.  
He is correctly oriented with essentially intact cognitive 
functioning.  He is employed as a security guard, resides 
with his mother and sister, and has a few friends with whom 
he socializes.  His psychiatric disability has on occasion 
been temporarily exacerbated by stress or from being 
noncompliant with medications.  

2.  Appellant's service-connected psychiatric disability does 
not result in deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent 
for appellant's service-connected psychiatric disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.129, 
4.130, 4.132, Diagnostic Codes 9204, 9432 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  A comprehensive 
medical history and detailed findings with respect to the 
service-connected psychiatric disability issue on appeal over 
the years are documented in the medical evidence.  
Additionally, recent VA psychiatric examinations were 
conducted in December 1997, August 1999, and January 2001.  
Said examinations are sufficiently detailed and comprehensive 
regarding the nature and current severity of the service-
connected disability at issue, provide a clear picture of all 
relevant symptoms and findings, and included assignment of a 
score on the Global Assessment of Functioning Scale (GAF 
Scale), which deals with the degree to which an individual 
functions socially and industrially.  Recent, relevant VA 
psychiatric treatment records have also been associated with 
the claims folder.  There is no indication that more recent, 
relevant medical records exist that would indicate a greater 
degree of severity of said disability in issue than that 
shown in said VA examinations and treatment reports.  In 
addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decision.  Additionally, the March 2001 Supplemental 
Statement of the Case included discussion of the Veterans 
Claims Assistance Act of 2000 and the types of information 
and evidence necessary to substantiate a claim for VA 
benefits.  Thus, the Board concludes that the duty to assist 
as contemplated by applicable provisions, including the 
Veterans Claims Assistance Act of 2000, has been satisfied 
with respect to the issue on appeal.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities:  "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.

The VA's Schedule for Rating Disabilities as it applies to 
this claim provides a general rating formula for mental 
disorders, including schizophrenia and bipolar disorders.  A 
100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

The service medical records indicate that in 1983, appellant 
was diagnosed with severe schizophreniform disorder after 
deployment to Beirut.  A VA hospitalization report dated in 
August 1984 reveals that he was treated for depression and 
auditory hallucinations.  A history of drug abuse since high 
school was noted.  Schizoaffective disorder was diagnosed.  
VA psychiatric examinations reports dated in the late 1980's 
indicated that he had been employed as a night auditor and 
hotel front desk worker in 1987; that he had depression and 
paranoid ideation; and that he had been unemployed since 
March 1989.  A VA hospitalization report dated in May-June 
1989 noted a suicide attempt by ingestion of medication.  A 
November 1990 VA psychiatric examination report indicated 
that he had been employed as a clerical worker and taxi 
dispatcher in late 1989 and in early 1990.  On VA 
hospitalization in 1993, his antipsychotic medications were 
adjusted.  Paranoid schizophrenia was diagnosed with a GAF 
score of "60/65" assigned.  On VA hospitalization in 1995, 
his complaints included insomnia and racing thoughts.  
Schizoaffective disorder, bipolar type, was diagnosed with a 
GAF score of "40/55" assigned.  

The veteran filed a reopened claim for an increased rating in 
late 1997.  On December 1997 VA psychiatric examination, 
appellant reported being an alcoholic since a teenager and 
that he had been sober for the past two years.  He reportedly 
was doing well when compliant with his medications, but 
stated that he would hear voices, become very depressed, and 
spend a lot of money when noncompliant with his medications.  
He lived with his mother; had hobbies; and assisted his 
sister in her small business.  He reported that he would like 
to work, but thought the pressure might not be good for him.  
Additionally he reported that he was on Social Security, and 
could not earn too much because of that.  

Clinically, he appeared alert and correctly oriented.  He 
displayed normal speech; was cooperative and friendly; 
exhibited good eye contact; and was dressed appropriately.  
Concentration and memory were described as good.  Mood/affect 
was slightly anxious.  He denied depression, 
suicidal/homicidal ideation, auditory/visual hallucinations, 
or paranoia.  He was not tangential or circumstantial and was 
able to abstract.  Insight was fair.  It was noted that 
judgment could be compromised with alcohol use.  Diagnoses 
were bipolar disorder; and substance abuse, in remission.  A 
GAF score of 60 was assigned.  The examiner stated that 
appellant would have difficulties being employed.

In a June 1998 employment statement, appellant reported 
having last worked full-time in 1994 as a records clerk; that 
he had been employed 20 hours per week as a postal service 
package sorter from February 1995 to February 1997, earning 
approximately $760 per month, with approximately one week 
absenteeism; and that he had a high school education.  He 
reportedly had to leave his last job because it was too 
strenuous and on account of his delusions.  

Social Security Administration (SSA) records reveal that in 
1991, appellant was determined (under SSA law) to have been 
unable to work as of September 1988 based on private clinical 
records pertaining to diagnosed schizophrenia.  

VA psychiatric clinical records dated from 1995 to 1998 
reveal that in February 1997, appellant stated that he was 
able to hold any particular job no more than two years before 
feeling overwhelmed; that he preferred part-time employment 
because it was less stressful than full-time; and that after 
quitting his job four weeks ago, he intended to apply for a 
part-time position.  In August 1998, he was described as 
psychiatrically stable.  Schizophrenia, residual type, was 
diagnosed with a current GAF score of 45 assigned.  Stress in 
his life was noted to include the recent death of a close 
friend.

On August 1999 VA psychiatric examination, appellant reported 
that he resided with his mother, was receiving metal health 
clinic treatment, and was taking psychotropic medication 
(Olanzapine), 10 mg. per day.  He reported having being fired 
from his last job as a security guard two years ago, due to 
incompetence in preventing a burglary.  His complaints 
included racing thoughts, anxiety/tension, irritability, 
suspicion and hostility toward others, feeling people stared 
at him or talked about him behind his back, and hearing 
voices that were belligerent and demeaning of him.  He 
reported being socially withdrawn and spending his time 
alone.  There were no goal directed/pleasurable activities, 
except for radio/television listening; and in this regard, he 
reported occasional anxiety due to his perception that the 
voices and images were referring directly to him.  
Clinically, he appeared alert and correctly oriented.  He had 
a conventional appearance.  Psychomotor activity was reduced, 
he appeared tense and apprehensive, affect was flat and 
constricted, and inappropriate smiling and laughter were 
displayed.  It was noted that mood was irritable and 
suspicious when the examiner sought to elicit details of 
appellant's symptoms and history; and that appellant was 
evasive and vague with extensive use of denial.  A paranoid 
persecutory thought disorder was noted and ideas of reference 
were apparent.  Memory was intact.  It was noted that 
concentration was occasionally impaired but without formal 
cognitive deficits.  Suicidal/homicidal ideation was denied 
and intellect was average.  Insight was absent and judgment 
was described as adequate for VA rating purposes.  
Schizophrenia, undifferentiated type, was diagnosed with a 
GAF score of 55 assigned.  The examiner stated that appellant 
was socially withdrawn outside of his family; that he had 
contacts with his three siblings; that he had confused and 
disorganized thoughts, perceptual distortions in the form of 
voices which criticized and demeaned him, ideas of reference, 
and vague persecutory sensations; and that appellant reported 
difficulty concentrating on goal-directed or recreational 
activity.  

VA psychiatric clinical records dated from October to 
December 1999 reveal that in October, appellant's mother 
stated that appellant had thrown away his medications, that 
he appeared psychotic, and that he was not talking to her.  
During the interview, appellant stated that he had become 
constipated from the medications and had developed 
hemorrhoids.  He did not appear psychotic but displayed a 
short attention span.  He agreed to resume taking his 
medications as prescribed.  Later that month, he appeared to 
be doing well.  Mood was stable although affect was flat; and 
there were no hallucinations/delusions.  Bipolar disorder was 
diagnosed with a GAF score of 60 assigned.  In December, he 
appeared somewhat withdrawn and depressed. 

Subsequent VA psychiatric clinical records dated from 
February to March 2000 reveal that in February, appellant 
reportedly was sleeping excessively.  Later that month, he 
reported feeling better.  He had started volunteer work 
escorting patients.  He requested a higher dosage of Zyprexia 
to calm his nerves.  Mood was euthymic and no delusions or 
depression were noted.  Bipolar disorder was diagnosed with a 
GAF score of 65 assigned.  In March, his mood was euthymic.  
He had reportedly started a night security job.  

On January 2001 VA psychiatric examination, appellant 
reported that he resided with his mother and sister, and was 
taking Olanzapine, Wellbutrin, and Vistaril.  His complaints 
included intermittent depression and paranoia.  He denied any 
sleep difficulty or hallucinations.  Significantly, he was 
currently employed as a security guard for the past year and 
a half and stated that he got along basically with his co-
workers.  He reported never having had any long-term 
relationships; and stated that his main friends were those he 
met at Alcoholics Anonymous.  He was on the YMCA swim team.  
Clinically, he appeared dressed casually.  He was 
cooperative.  Mood was neutral.  Affect was blunted.  Speech 
was slow but logical.  There were no perceptual difficulties.  
Thought processes and content were normal.  He was correctly 
oriented.  He had no suicidal/homicidal ideation.  Memory was 
unimpaired and he was able to perform serial sevens.  Insight 
and judgment were fair.  Impulse control was described as 
good.  He stated that he had a few friends with whom he went 
to restaurants and socialized.  It was reported that he read 
a lot.  Schizophrenia was diagnosed with a GAF score of 55 
assigned.  

The evidentiary record reveals that the GAF Scale scores 
assigned appellant have been primarily 55 or greater, 
indicative of no more than a moderate degree of psychiatric 
impairment, except for brief periods of infrequent acute 
hospitalizations or other exacerbations of his psychiatric 
disability over the years.  Admittedly, the GAF Scale scores 
assigned appellant on VA hospitalization in 1995 and 
subsequently in August 1998 after quitting a job fluctuated 
and ranged between 40 and 45, indicative of severe 
psychiatric impairment.  However, the GAF Scale scores 
assigned appellant on recent VA psychiatric examinations 
conducted in December 1997, August 1999, and January 2001 and 
as shown in VA psychiatric outpatient treatment records dated 
between October 1999 and March 2000 were 55 or more, 
indicative of no more than moderate psychiatric impairment.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), wherein 
the United States Court of Appeals for Veterans Claims 
(Court) explained that "GAF is a scale reflecting the 
[']psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness....[']  A 
55-60 rating indicates [']moderate difficulty in social, 
occupational, or school functioning.[']"  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 
Vet. App. 266, 267 (1996), wherein the Court stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']" .

It is significant that despite the adverse effects of his 
psychiatric disability with apparent social withdrawal to 
some extent, appellant has maintained relationships with a 
few friends and with his immediate family members; has had 
periods of gainful employment, albeit preferring part-time 
employment due to it being less stressful; has remained 
correctly oriented, appropriately attired, with satisfactory 
impulse control; and has effectively functioned without 
severe overall psychiatric impairment when compliant with his 
psychotropic medications.  Thus, the clinical evidence 
reveals that the appellant's psychiatric symptomatology does 
not more nearly approximate the criteria for an evaluation in 
excess of the 50 percent rating assigned, because a 70 
percent rating requires deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

Thus, the Board concludes that an evaluation in excess of 50 
percent for appellant's psychiatric disability is not 
warranted.  

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presents such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, as is 
required for an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  Again, he is currently employed as a security 
guard and there is no indication that he has frequently been 
hospitalized for said disability.  

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  


ORDER

An increased rating in excess of 50 percent for the service-
connected psychiatric disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

